Citation Nr: 0602077	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-30 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for a bilateral knee disorder, diagnosed 
as bilateral degenerative joint disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to January 1978.

This matter came before the Board of Veterans' Appeals (Board) on appeal 
from a decision of August 2002 by the Department of Veterans Affairs (VA) 
St. Petersburg, Florida Regional Office (RO).


REMAND

The veteran served in combat and also earned the Senior Parachutist Badge.  
In February 2004 the RO requested a VA examination, specifying that "in-
service knee trauma is conceded," and asking for 

a medical opinion as to the likely etiology of the 
veteran's knee problems.  In particular, is there a 
causal relationship between the veteran's knee 
disabilities and his in-service parachuting activities?

The report of the February 2004 examination does not include the requested 
opinion.  In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The claims folder should be returned to the 
February 2004 examiner (or a suitable substitute if 
that examiner is unavailable) for an opinion as to 
whether it is at least as likely as not (that is, a 
probability of 50 percent or better) that the current 
disabilities of the veteran's knees are the result of 
his parachuting activities in service or that his knee 
disabilities are the result of, or have been increased 
by, his service-connected right ankle disability.  If 
re-examination is deemed necessary by the examiner, 
this should be accomplished.

2.  Following any additional development deemed 
appropriate by the RO, the RO should readjudicate the 
issue on appeal.  If the benefit sought on appeal 
remains denied, the veteran should be provided a 
supplemental statement of the case, containing notice 
of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to 
the issues on appeal.  An appropriate period of time 
should be allowed for response.

After RO adjudication, if the benefit sought on appeal is not granted, the 
case should be returned to the Board, following completion of the usual 
appellate procedures.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

